Citation Nr: 0934087	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the right foot.

2.  Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the left foot.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which granted service 
connection for rheumatoid arthritis of each foot, and 
assigned a noncompensable rating for each disability, 
effective May 1, 2003.


FINDINGS OF FACT

1.  The Veteran's rheumatoid arthritis of the feet is 
generally asymptomatic; there is no evidence of moderate foot 
injury.

2.  The Veteran's feet do not exhibit any limitation of 
motion and there is no objective evidence of swelling, muscle 
spasm, or satisfactory evidence of painful motion.

3.  The Veteran's rheumatoid arthritis of the feet is not 
manifested by one or two exacerbations a year in a well-
established diagnosis; or symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
rheumatoid arthritis of the right foot have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5002, 5284 (2008).

2.  The criteria for an initial compensable evaluation for 
rheumatoid arthritis of the left foot have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5002, 5284 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in July 2003 and September 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the September 2008 notice letter 
informed the Veteran as to disability ratings and effective 
dates.  

Here, the Veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA exam reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, providing argument and 
identifying pertinent medical evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Increased Rating Legal Authority

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's rheumatoid arthritis of the right foot and 
rheumatoid arthritis of the left foot are each currently 
evaluated as noncompensable on the basis of chronic residuals 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002, which provides 
that rheumatoid arthritis should be rated as an active 
process or on the basis of chronic residuals.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2008).  

For chronic residuals, Diagnostic Code 5002 permits an 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of the specific joints affected 
under the appropriate diagnostic codes.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  A Note to the Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.  

For purposes of rating arthritis, multiple involvements of 
the interphalangeal, metatarsal, and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.

With respect to Diagnostic Code 5284, which rates foot 
injuries, a 10 percent rating is warranted for moderate foot 
injuries.  A 20 percent rating is warranted for moderately 
severe foot injuries and a 30 percent rating is warranted for 
severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Although the Veteran did not actually injure his feet, 
there is no diagnostic code which evaluates range of motion 
of the feet.  The Board notes that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
function affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

For an active process, a 20 percent rating is assigned for 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is assigned with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent rating is warranted when he criteria for 
a 100 percent rating is not met, but where there is weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a less number over prolonged periods.  A 100 
percent rating is warranted for constitutional manifestations 
associated with active joint involvement which is totally 
incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 
(2008).

The medical evidence of record consists of the service 
treatment records, which show a diagnosis of rheumatoid 
arthritis.  The separation examination notes the presence of 
rheumatoid arthritis, but does not contain any specific 
findings with regard to the feet.

VA treatment records from February 2005 note a diagnosis of 
rheumatoid arthritis, which was stable with the use of 
Hydroxychloroquine and Naproxen.  The rheumatoid arthritis 
was noted to be asymptomatic.  Range of motion of all joints 
was normal.  

A June 2005 VA examination report indicates that the 
Veteran's rheumatoid arthritis was then in remission.  No 
symptoms were observed during the physical examination.  The 
Veteran indicated that he does not use any assistive device 
to ambulate, nor does he use any corrective shoes.  He 
claimed to have periods of flare-ups affecting his hip 
condition only.  No flare-ups regarding the feet were 
described.  He denied constitutional symptoms for 
inflammatory arthritis such as fever, weight loss, or 
weakness.  He is independent in self-care and activities of 
daily living and he is working in his own business.  Ankle 
range of motion testing was normal bilaterally.  

An August 2005 VA treatment record notes that range of motion 
was intact for the musculoskeletal system.  No complaints are 
reflected.

A June 2007 VA exam report notes that the Veteran has 
rheumatoid arthritis, which mainly affects his wrists, hands, 
and feet.  The Veteran described having pain at rest, 
swelling, and painful mobility in his shoulders, knees, and 
ankles.  During the exam he complained of pain at rest, 
swelling, and painful mobility in the wrists, hands, and 
feet.  He described experiencing a morning rigidity lasting 
15 to 20 minutes.  On exam the Veteran described pain in the 
metatarsophalangeal joints with lateral compression in both 
feet.  Ankles displayed no pain on palpation, no synovitis, 
and normal range of motion.  The examiner described 
limitation of motion in the shoulder and synovitis in the 
right wrist, but no pain on motion or limitation of motion 
was found with respect to the feet.  The examiner noted that 
it was not possible to obtain X-ray studies because the 
Veteran had to leave to catch a plane.  The examiner 
commented that the clinical examination revealed only light 
clinical activity.

In considering the claim for a compensable rating based upon 
chronic residuals, the Board notes that there is no medical 
evidence of ankylosis or limitation of motion of the feet.  
The medical evidence from the June 2005 VA exam shows only 
that the rheumatoid arthritis is asymptomatic; neither 
limitation of motion nor painful motion of the feet was 
described.  The June 2007 VA examination also notes no 
limitation of motion of the feet; only pain in the 
metatarsophalangeal joints on lateral compression of both 
feet was described.  No functional impairment was noted.  As 
such, the Veteran does not meet the criteria for a 10 percent 
rating under Diagnostic Code 5284, because such 
symptomatology represents only mild residuals.  It does not 
reach the level of moderate foot injury/disability.  Thus, a 
noncompensable rating is warranted under Diagnostic Code 
5284.  

According the Diagnostic Code 5002, when the limitation of 
motion of the specific joints involved is noncompensable 
under the appropriate diagnostic codes (as is the case here), 
a 10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the instant case, there is no 
objective evidence of swelling, muscle spasm, or evidence of 
painful motion of the feet.  There is only evidence of pain 
on lateral compression of the feet.  The Veteran described 
pain at rest, swelling, and painful mobility of the feet; 
however, there is absolutely no objective evidence of such.  
Therefore, a 10 percent rating based upon chronic residuals 
under Diagnostic Code 5002 is not in order.

With respect to whether the Veteran could receive a 
compensable rating for either foot based upon active process, 
the Board notes that none of the medical evidence reflects 
that there have been any exacerbations or symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Specifically, the Veteran described morning stiffness 
lasting 15 to 20 minutes.  However, there are no medical 
records indicative of exacerbations, or even of any specific 
symptoms involving the feet except pain on compression.  The 
Veteran's rheumatoid arthritis of the feet has generally been 
asymptomatic throughout the period of the claim.  Notably, he 
has not experienced any constitutional symptoms and physical 
exam of the feet was within normal limits apart from pain in 
the metatarsophalangeal joints with lateral compression.  
Therefore, a higher rating based upon active process must 
also be denied.

In reaching the conclusions above with respect to both 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

At no time during the appeal period has the Veteran's 
service-connected rheumatoid arthritis of the feet been 
manifested by greater disability than contemplated by the 
currently assigned ratings under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned ratings are appropriate for the entire period of the 
Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the Veteran's 
rheumatoid arthritis of the feet presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the Veteran's 
rheumatoid arthritis of the feet, in and of itself, has not 
been shown to objectively interfere markedly with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.


ORDER

Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the right foot is denied.

Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the left foot is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


